OPINION — AG — THE SOUND RECORDING (TAPE RECORDING) DEVICE MAY NOT BE USED AS A SUBSTITUTE FOR A SHORTHAND OR STENOTYPE REPORTER BUT, IF AUTHORIZED BY THE COUNTY JUDGE, SUCH RECORDING DEVICE (TAPE RECORDER), ITS SUPPLIES AND REPAIRS, MAY BE PURCHASED FROM THE COURT FUND OF THE COUNTY, FOR THE USE OF THE COUNTY COURT REPORTER. ANY FORMER OPINIONS OF THIS OFFICE IN CONFLICT ARE WITHDRAWN. CITE:  OPINION NO. JULY 9, 1953 — BURGER, 20 O.S. 1961 316 [20-316], 20 O.S. 1961 107 [20-107], 62 O.S. 1961 323.1 [62-323.1] (W. J. MONROE)